Title: To Benjamin Franklin from William Knox, 29 January 1771
From: Knox, William
To: Franklin, Benjamin

Sir
New Street Hanover Square 29 Jany 1771
Inclosed I send you the Plan of the Lands in Georgia claimed by Sir Wm. Bakers Representatives which you desired in your Letter which was delivered to me yesterday. I also inclose the several Papers which came with it to my hands as I imagine they may contain some information which you may think useful. I have kept no Copies of them, neither would I give you the trouble of makeing any, for the originals never can be of any use to me, and Copies would be a still more unnecessary incumbrance. I am Sir your very obedient humble Servant
Will: Knox
 Endorsed: Letter to W Knox Esqr  In Answer